Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8-10 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Vladimirov (US Pub App 2016/0275440) in view of Huet (US Pub App 2014/0003896).

Regarding claim 1, Vladimirov discloses a device support assembly (Fig.4) for an electrical device, in particular a transformer or a power transformer (intended use), comprising: 
a device (Fig.4);
a plurality of retaining units (Fig.4); and 
each retaining unit comprising: a vertical plate coupled to the electrical device (Fig.4); and a horizontal plate coupled to the vertical plate and arranged perpendicular to the vertical plate (Fig.4);
a support arrangement comprising a plurality of load stabilizers (Fig.4)
wherein the plurality of retaining units are configured to support the device on the plurality of load stabilizers such that the device is configured to at least partially rest on and be 

Vladimirov does not specifically disclose the device is an electrical device.
Huet teaches a trailer for lifting a heavy load wherein the load is an electrical transformer (Para.2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Vladimirov in view of Huet to use the method for installing an electrical device (a transformer) since it is sized and shaped to do so, capable of doing so, and in order to lift a transformer for installation and ease manual labor, since transformers are known to be large and heavy.

Regarding claim 2, Vladimirov, as modified above, further discloses:
wherein the plurality of load stabilizers are arranged on a foundation (floor surface), which bears a load of the electrical device (Fig.4).

Regarding claim 4, Vladimirov, as modified above, further discloses:
wherein the plurality of retaining units comprises at least four retaining units which are arranged on the electrical device (Fig.4).

Regarding claim 8, Vladimirov, as modified above, further discloses:
the plurality of load stabilizers comprises four columnar support feet (Fig.4).

Regarding claim 9, Vladimirov, as modified above, does not specifically disclose the foundation comprises a concrete foundation (Para.38).

Regarding claim 10, Vladimirov, as modified above, further discloses the at least four retaining units removably fastened to the electrical device (Fig.4 and Para.38).

Regarding claim 13, Vladimirov, as modified above, further teaches the electrical device comprises a transformer or a power transformer (Huet, Para.2).

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable Vladimirov (US Pub App 2016/0275440) in view of Huet (US Pub App 2014/0003896), as applied above, and further in view of Ebihara (US Pub App 2016/0116017).

Regarding claim 3, Vladimirov, as modified above, does not specifically disclose further comprising at least one of an attenuating element or vibration damper, an anti-vibration underlay arranged between at least one of the plurality of load stabilizers and the foundation or between at least one the plurality of load stabilizers and the plurality of retaining units.
Ebihara teaches a positioning apparatus mounted with vibration isolators wherein the support arrangement is vertically adjustable (Abstract and Figs.2A-2B).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Vladimirov in view of Ebihara to have wherein at least one attenuating element or vibration damper and/or an anti-vibration underlay is arranged between the load stabilizers and the foundation and/or between the load stabilizers and the retaining units in order to protect fragile equipment on the device.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable Vladimirov (US Pub App 2016/0275440) in view of Huet (US Pub App 2014/0003896), as applied above, and further in view of Baron (US Pub App 2018/0044835).

Regarding claim 5, Vladimirov, as modified above, does not specifically disclose the vertical plate of each retaining unit comprises two parallel, vertical steel plates, and wherein the horizontal plate of each retaining unit comprises a horizontally aligned steel plate.
Baron teaches a platform for an electrical device such that base members are formed of steel (Para.39), comprising two parallel, vertical steel plates and a horizontal plate.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Vladimirov in view of Baron to make the elements using steel, since steel provides plates with a high strength to weight ratio.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Vladimirov in view of Baron to have the vertical plates of the plurality of retaining units be parallel to each other since a change in shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and in order to provide greater stability.

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable Vladimirov (US Pub App 2016/0275440) in view of Huet (US Pub App 2014/0003896), as applied above, and further in view of Alstom Technology (DE 202013002851).

Regarding claim 14, Vladimirov, as modified above, does not specifically disclose wherein the vertical plates of the plurality of retaining units are parallel to each other.
Alstom Technology teaches retaining device for retaining high voltage device wherein vertical plates of the plurality of retaining units are parallel to each other (Fig.2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Vladimirov in view of Alstom Technology to have the vertical plates of the plurality of retaining units be parallel to each other since a change in shape of a prior art .

Claims 6, 11-12 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Mikasako (JP 07192916) in view of Huet (US Pub App 2014/0003896).

Regarding claims 6 and 11, Mikasako discloses a method for installing an electrical device using a device support assembly and a trailer, the method comprising: 
bringing the electrical device to an installation location using the trailer, the load bed being raised on the trailer such that a plurality of retaining units are freely movable over a plurality of load stabilizers of a device support assembly at an installation location, each retaining unit comprising a vertical plate coupled to the electrical device and a horizontal plate coupled to the vertical plate and arranged perpendicular to the vertical plate; 
moving the electrical device to the installation location to position and align the plurality retaining units over the plurality of load stabilizers (Figs.1-6); 
lowering the load bed such that horizontal plates of the plurality of retaining units and the electrical device rest on the plurality of load stabilizers in the end position of the plurality of retaining units (Figs.1-6); and 
further lowering the load bed until the load bed is horizontally movable with clearance under and away from the electrical device (Figs.1-6).

Mikasako does not specifically disclose the device is an electrical device (transformer).
Huet teaches a trailer for lifting a heavy load wherein the load is an electrical transformer (Para.2).


Regarding claim 12, Mikasako, as modified above, further discloses each of the plurality of load stabilizers comprises a rest pillar (Figs.1-6).

Regarding claim 17, Mikasako, as modified above, further discloses before lowering the load bed, adjusting a height of the horizontal plate of at least one of the plurality or retaining units (Figs.1-6).

Allowable Subject Matter
Claims 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claims 15, 16 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a device support assembly, as specifically claimed, with all the element as specifically claimed, wherein each retaining unit is vertically adjustable with respect to the electrical device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Response to Arguments
Applicant's arguments filed 9/25/2020 with respect to the 103 rejections of the claims have been considered but are moot because the arguments do not apply based on the new grounds of rejection and new interpretation of the references being used in the current rejection, necessitated by amendment.
Regarding Applicant’s argument that the prior art does not disclose a vertical plate coupled to the electrical device; and a horizontal plate coupled to the vertical plate and arranged perpendicular to the vertical plate, inasmuch as Applicant had claimed this feature, it is disclosed by Vladimirov, as best can be seen in Figure 4.  And as such, any arguments pertaining to this element are considered nonpersuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        




/ASHLEY K ROMANO/Examiner, Art Unit 3652